DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on June 27, 2022.  In that response, claims 1 and 23 were amended, claims 4, 21, and 22 were cancelled, and claims 14-26 were added.  Claims 5-9 are withdrawn.  Claims 1, 10, 11, 13-20, and 23-26 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following rejection is maintained with modifications to address claim 1 amendment.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 11, and 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Banker (US 4330338) in view of Geffroy (US 2013/0280197).
Regarding claims 1, 15-17, 19, and 20, Banker teaches “aqueous dispersion of a water insoluble polymer” (abstract), specifically ethyl cellulose having a degree of substitution between 2.44 and 2.58, e.g., 2.58 (col.4 ll.28-31, Examples 1, 2, 10; see title; abstract; col.6 ll.3-7, col.7 l.43-col.8 l.20; claims 1, 5).  Aqueous dispersion indicates an “aqueous medium” in claim 1, limitation (d).   
Regarding the insoluble polymer ethyl cellulose, “[t]he essentially submicron size of the polymeric particles in the remaining aqueous phase gives rise to a latex having on the order of … preferably 40 percent to 50 percent solids loading with low viscosities and …” (col.6 ll.3-7).  Example 10 comprises ten parts ethyl cellulose, 1 part cetyl alcohol, and 0.5 parts sodium lauryl sulfate (SLS), at 10 cps (Example 10).  The polymer is in form of “0.1 to 10 microns, and up to 15 to 20 microns, even sized particles” (col.3 ll.1-6, col.5 l.64-col.6 l.2; claim 1), indicating the average particle size of “less than about 20 microns” in instant claim 1.  
The dispersions form a stable emulsion aided by surfactants other than sodium lauryl sulfate (col.3 l.56-col.4 l.12) at 0.1 to 10 % by weight (col.3 l.56-col.4 l.12, col. 4 ll.36-40), which range is narrower than in present claim 1.  Banker teaches suitable “surfactants or emulsifiers to assist in producing a stable emulsion” include anionic, cationic, non-ionic surfactants, and “the emulsion … of the instant invention can be formed without surfactants or emulsifiers, but …, finer particle size and greater stability are attained with such additives” (col.3 l.56-col.4 l.12 (emphasis added)).  Therefore Banker teaches “the surfactant stabilizes the aqueous dispersion of the ethylcellulose polymer” in claim 1.
The dispersions also contain cetyl or other C12 or higher alcohols at up to 10% by weight of the emulsion (col.4 ll.13-27, col. 4 ll.40-43, Example 2) as recited in claim 1, limitation(c). 
Banker teaches in Example 2 a latex consisting of micron or submicron size of ethyl cellulose particles in an aqueous vehicle, comprising cetyl alcohol and surfactant sodium lauryl sulfate (col.6 ll.51-68).  In Example 10, “[i]n the manner essentially as set forth in Example 2, a number of [latexes] were prepared utilizing, as a fixed portion, ten parts of ethyl cellulose, 10 cps, l part cetyl alcohol, and 0.5 parts of sodium lauryl sulphate” (Example 10, col.9 l.56-col.10 l.45).  Banker thus teaches dispersions which present claim 1 would read on but for the use of sodium lauryl sulfate.  
Banker does not specifically teach the surfactants in instant claims 1 and 21-26 that are not sodium lauryl sulfate or SLS, or application to personal care compositions as in present claims 10, 11, 13, 14, 18.
Geffroy teaches skincare, e.g., sunscreen, compositions comprising water, ethylcellulose having a degree of substitution with ethoxy groups between 2.5 and 2.6 in the form of particles, a hydrocarbon-based non-volatile oil that is preferably a C12-C16 alcohol, and a surfactant,   including sodium lauroyl sarcosinate, glutamate salts, sodium N-cocoyl glycinate, and others in claims 1 and 21-26 (paras.0405-10; see title; abstract; claims 1, 2, 5-7, 21; paras. 0001-06. 0015-23, 0051-78, 0371, 0380, 0735, 0759).  Like Banker, Geffroy teaches ethylcellulose particles dispersed in water (title: “Aqueous cosmetic composition comprising alkylcellulose”; para.0015: “alkylcellulose in the form of a dispersion in water with a mixture of specific oils”).  Geffroy further teaches mineral oxides including titanium dioxide and zinc oxides (para.0735), nacres or interference pigments, and other pigments “conventionally used in cosmetic compositions” (para.0732; see paras.0732-49).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing to combine the teachings of Banker and Geffroy as recited in the instant claims. The skilled person would have been motivated to do so because (i) both references are drawn to aqueous dispersions comprising ethyl cellulose particles, surfactants, and non-volatile alcohols, (ii) Banker is not limiting with respect to the surfactants or emulsifiers that may be used in its invention and expressly teaches using anionic surfactants, and (iii) Geffroy teaches that the dispersion can contain non-SLS surfactants to form personal care compositions that are stable over time and improve the gloss and/or wear property of cosmetic products (para.0036).
Regarding claim 13, Geffroy does not expressly teach nail polishes or colors.  However the skilled person would have been motivated to use the aqueous ethyl cellulose dispersion to prepare them because Banker teaches that the dispersion is useful for forming highly viscous coatings upon removal of the water (Example 10), and Geffroy teaches pigments and nacres, and further that it’s use “produces a uniform deposit that shows good properties in terms of gloss, comfort (the deposit is thin and light) and is non-tacky or sparingly tacky” (para.0036).  
Regarding claims 16 and 17, Banker teaches that the “other additives” such as cetyl and lauryl alcohols may be present at “usually between 0 percent and 10 percent by weight of the emulsion” (col. 4 ll.13-43), which range would include that in the claims.  Geffroy teaches Aquacoat ECD-30, which comprises about 9.5% cetyl alcohol relative to ethyl cellulose (p.29).  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).  

Response to Arguments
Although the rejection has been modified above, Applicant’s arguments are addressed to the extent they have not been discussed in the above and are relevant to the above rejections.  Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. Applicant argues that Geffroy discloses numerous surfactants, which are used to stabilize its oil-in-water emulsion rather than the aqueous dispersions of ethylcellulose as in instant claim 1, and therefore fails to teach substituting the numerous surfactants it teaches for the SLS used in its aqueous dispersions of ethylcellulose.  (Remarks, 7, June 27, 2022.)
In response it is noted that a “reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”, and “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  MPEP §2123 (citations omitted).  Geffroy’s examples used “Aquacoat ECD30 from FMC Biopolymer” (see, e.g., Table under para.0770), a commercially available product.  Geffroy teaches additional surfactants that are suitable for using with Aquacoat ECD30, and Banker is not limiting suitable surfactants for the ethylcellulose dispersion.  Therefore that Geffroy’s teaches the surfactants for the oil-in-water emulsion rather than specifically for the ethylcellulose dispersion does not diminish those surfactants’ suitability for forming the dispersion. 
It is also noted that Banker teaches cetyl alcohol, or element (c) in claim 1 which is a “stabilizer comprising a non-volatile alcohol having 12 carbons or more”.  
Applicant also argues that the inventors of the present application surprisingly discovered that an aqueous dispersion of ethylcellulose comprising sodium stearoyl glutamate, sodium cocoyl glycinate or sodium lauroyl sarcosinate can retain the SPF rating of a sunscreen lotion better than an aqueous dispersion comprising SLS.  (Remarks, 7, June 27, 2022.)
In response it is noted that the evidence of non-obviousness must be reasonably commensurate in scope with the claimed invention.  MPEP § 2145 (citations omitted).The data in Table 5 of the specification (pre-grant publication US  2019/0038540) supports Applicant’s argument; however the data is not commensurate in scope with the claims.  For example the concentrations of the ethylcellulose dispersion and the surfactant, as well as the sunscreen component and kind, appear overly specific in comparison to the present claim set. 

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615